info set le rae or - index number jan kkrekrekkrekrerrrrrrkrkrkrk keke ree rrr rererrrrrererereer keke kerrekrererrerererreeeeeeeerererere krerkekerereererreee dear rerekkkeker this letter is in response to your inquiry dated date you asked whether a tax-exempt_organization would be deemed to have satisfied the public inspection and distribution_requirements as set forth in sec_301_6104_d_-1 of the procedure and administration regulations the regulations under the circumstances described below a tax-exempt_organization would create an exact reproduction of each original document referenced in the regulations each a requisite document by means of an optical scanning device resulting in a high-resolution digital file for each document these digital files would be copied to a computer connected to a laser printer the requisite documents would be listed on the computer's monitor and each document would be hyperlinked to its corresponding digital file clicking on the name of any listed document would cause the computer to display that document any displayed document could be printed on the attached laser printer producing a hard paper copy of the original document that would be the equivalent of a copy made by means of a typical photocopier the computer would be maintained at the organization’s permanent office and made freely available to the public during regular business hours no charge would be made for_the_use_of the computer or for documents printed with the laser printer applicable law sec_6104 of the internal_revenue_code the code requires organizations exempt from federal_income_tax to make certain materials including their application_for recognition of tax exemption and form_990 annual information returns available for inspection upon the request of an individual person a copy shall be provided immediately if the request is made in writing the material shall be provided within days of receipt of the request if the request for the material is made in sec_301_6104_d_-1 of the regulations provides that a tax-exempt_organization shall make its application_for tax exemption and its annual information returns available for public inspection without charge at its principal regional and district offices during regular business hours in addition an organization shall provide a copy without charge other than a reasonable fee for reproduction and actual postage costs of all or any part of any application or return required to be made for public inspection to any individual who makes a request for such copy in person or in writing sec_301_6104_d_-1 of the regulations provides that a tax-exempt_organization may have an employee present in the room during inspection the organization however must allow the individual conducting the inspection to take notes freely during the inspection the organization must allow the individual to photocopy the document at no charge if photocopying equipment is provided at the place of inspection sec_301_6104_d_-1 of the regulations provides that a tax-exempt_organization shall provide copies of the documents it is required to provide in response to a request made in person at its principal regional and district_office on the day the request is made discussion in the circumstances you described where a tax-exempt_organization makes the requisite documents available for viewing and printing using a computer and laser printer available to the public at the organization’s permanent office during normal business hours part of the public inspection requirements described in sec_6104 of the code and the regulations are satisfied the document copies would be made available at no charge satisfying sec_301_6104_d_-1 of the regulations in situations when an individual makes a request for a copy in person the arrangement also satisfies sec_301_6104_d_-1 because the exact reproductions printed using the computer and laser printer are equivalent to a photocopy also the document copies would be immediately available to the requestor satisfying the requirements of sec_301_6104_d_-1 however the organization should have instructions available for situations where a member of the public may be unable to use the computer and laser printer to create copies of the requisite documents the individual seeking the requisite documents should be able to quickly and easily obtain assistance from an employee or representative of the organization if the need arises although the arrangement you described would satisfy the public inspection requirements of the code and the regulations in situations where the request for inspection or copies of the requisite documents is made in person the organization would still be required to honor a written request for copies of documents received by mail email fax or private delivery if you have any questions about this letter please contact id ulead at hr err k sincerely dayne harlege fo joseph j urban manager exempt_organizations technical guidance quality assurance
